            Case 2:19-cv-00044-RFB-VCF Document 95 Filed 04/09/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      STANLEY K. ANTHORY,
4
                           Plaintiff,
5                                                        2:19-cv-00044-RFB-VCF
      vs.                                                ORDER
6     PIONEER/MAC, INC.,
7                          Defendant.
8           Before the Court is Stanley K. Anthory v. Pioneer/Mac.Inc., case number 2:19-cv-00044-RFB-
9    VCF.
10          On October 20, 2020, the court held a hearing and ruled on ECF Nos. 65, 66, 67, 87, and 70. A
11   status hearing was set for 10:00 AM, April 19, 2021. (ECF No. 88).
12          On November 3, 2020, Plaintiff filed an objection to the ruling on ECF Nos. 65, 66, 67, 87, and
13   70. The objection is pending.
14          Accordingly,
15          IT IS HEREBY ORDERED that the status hearing scheduled for 10:00 AM, April 19, 2021, is
16   VACATED.
17

18          DATED this 9th day of April, 2021.
                                                               _________________________
19
                                                               CAM FERENBACH
20                                                             UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
